DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 2/3/2021, is acknowledged.  Claim 1 and 2 are amended.  No new matter is added.  Claims 1-10 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “selectively removing the first component and the third component from a portion of the solid metal material in which the first component and/or the third component is diffused, thereby obtaining a member having microgaps.”  The claim requires a heat treatment “to diffuse the first component to the metal material side, and the third component to the metal body side.”  Thus, the solid metal material may comprise a portion in which the first component is diffused, but does not specifically claim a portion of the solid metal material in which the third component is diffused.  Therefore, the “portion of the solid metal material in which…the third component is diffused” lacks 
The limitation in Claim 2, reciting “the portion of the solid metal material in which the…third component is diffused” is indefinite for the same reasons as detailed with respect to Claim 1.  Claims 3-8 are indefinite based on their dependency to Claim 1.
Claim 10 recites “selectively removing a portion other than a portion mainly composed of the first component from a portion in which the second component and/or the third component is diffused, thereby obtaining a member having microgaps.”  The claim requires “a solid metal material comprising a compound, an alloy or a non-equilibrium alloy” containing both the first and third components, it does not appear to require any portion “mainly composed of the second component.”  Therefore, it is unclear what portion of the solid metal body and/or the solid metal material is selectively removed and which portions is not.  
Claim Objections
Claims 1, 3, 6, and 7 are objected to because of the following informalities:  Claim 1 recites “the metal body side” after reciting “a solid metal body.”  Similarly, Claim 3 recites the terms “the metal body” and “the metal material” which drop the term “solid” from the claimed “solid metal body” and “solid metal material” recited in Claim 1.  Claims 6 and 7 also recite one or more of “the metal body” and “the metal material.”  While it appears clear that “the metal material’ refers to the “solid metal material” and “the metal body” refers to the “solid metal body” and therefore, does not rise to the level of indefiniteness, for clarity the language should be amended to be consistent.   Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (JP53-014114A)(previously cited) in view of Dickinson et al. (US 3408230)(previously cited).
With respect to Claim 10, Hiroshi teaches a method of making a porous member by contacting a material, such as Mg, Al, SI, or Zn (i.e. second component of solid metal body), with another material comprising one or more Ni, Fe, Cu, Cr, and Co (i.e. first and third components of solid metal material), then heating the materials to diffuse at least the second component into the solid metal material, then performing a step of selective elution in a solution (i.e. etching) removing the second component, to obtain a porous member comprising the solid metal material. (p. 3-4).  Thus, Hiroshi teaches a second component such as Mg, and a solid metal material comprising first and third components such as Fe and Ni, respectively, having one positive and one negative heat of mixing with respect to the first 
Moreover, it would have been obvious to one of ordinary skill in the art to select any first, second and third components, from the elements and alloys taught by Hiroshi, in order to obtain a porous body with a final desired composition from the disclosed ranges, with a predictable result of success.  See also MPEP 2144.05.
Hiroshi teaches bringing a solid metal material comprising the first and third components into contact with the second component in the form of a powder (packing process), but is silent as to a second component comprising a solid metal body.
Dickinson teaches a method of forming a porous article, the method comprising contacting a first material, Al, with a second material which may comprise an alloy of Fe and Ni, heating the materials in contact to diffuse the first material and form a Fe-Al compound, then performing a step of selectively removing aluminum, thereby obtaining a porous member. (col. 1, ln. 53 to col. 2, ln. 72; col. 3, ln. 60-69).  Dickinson teaches that the first material may comprise a packing process similar to that of Hiroshi, or alternatively, may comprise bringing a solid metal alloy material (sheet) of the second material into contact with a solid metal body (sheet) of the first material and bonding the bodies by rolling. (col. 3, ln. 60-69).
It would have been obvious to one of ordinary skill in the art to modify the method of Hiroshi to substitute the powder packing step with a step of bringing a solid metal first material (i.e. solid metal body) into contact with a solid metal second material (solid metal material), as taught by Dickinson, in order to obtain uniform diffusion of the second component and thereby obtain a uniformly porous solid metal material after the step of selective removal.  Thus, it would have been obvious to one of ordinary skill in the art to contact a solid body comprising a second component, such as a sheet of Mg, with a solid metal material alloy sheet comprising first and third components, such as Fe and Ni, respectively, .

Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 4518457) in view of Dickinson et al. (US 3408230).
With respect to Claims 1-5, Gray teaches a method of making a porous member by contacting Al (first component), with an alloy comprising Mo and Ni (second and third components, respectively), then heating the materials at a predetermined temperature sufficient to interdiffuse the Al and Ni (first and third components), then performing a step of selective leaching in a solution to remove the Al and intermetallics (Al-Ni intermetallic), to obtain an article having a porous layer (i.e. porous member having microgaps). (col. 5, ln. 8-55; col. 9, ln. 5-63).  Thus, Gray teaches a first component of Al, and a solid metal material comprising second and third components, such as Mo and Ni, having one positive and one negative heat of mixing with respect to the first component.
Gray teaches bringing a solid metal material alloy comprising the second and third components into contact with the first component (aluminizing), via “any of several known methods” including spraying, dipping, or powder packing (col. 9, ln. 5-17; col. 11, ln. 11-17).  Gray is silent as to a step of bringing the first component in the form of a “solid metal body” into contact with the solid metal material.
Dickinson teaches a method of forming a porous article, the method comprising contacting a first material, Al, with a second material which may comprise an alloy of Fe and Ni, heating the materials 
It would have been obvious to one of ordinary skill in the art to modify the method of Gray to substitute the aluminizing step of dipping or powder packing with a step of bringing a first material comprising a solid metal body into contact with a second material comprising solid metal material, as taught by Dickinson, in order to obtain uniform diffusion of the first and third components and thereby obtain a uniformly porous portion of the solid metal material after the step of selective removal of the Al and Ni-Al intermetallic (selectively removing the first and third components from a portion of the solid metal material in which the first and/or third component is diffused).  Thus, it would have been obvious to one of ordinary skill in the art to contact a solid metal body comprising a first component, such as a sheet of Al, with a solid metal material alloy sheet comprising second and third components, such as Mo and Ni, respectively, heat treating to interdiffuse the first and third components, including diffusion of the first component to the solid metal material side and the third component to the solid metal body side resulting in the formation of an intermetallic compound of the first and third components, performing selective leaching (i.e. eluting by etching) of the first component (Al) and a compound of the first material and the third component (Ni-Al intermetallic), resulting in an exposed portion of the solid metal material comprising small pores (i.e. microgaps).  Thus, the method of Gray in view of Dickinson teaches each of the limitations of Claims 1-5.
 With respect to Claim 6, Gray teaches heating the contacted materials (first component and solid metal material comprising second and third components) to a temperature sufficient to interdiffuse the first and third components, in particular, 660-750° C and therefore greater than 50% of 
With respect to Claim 10, the claim differs from Claim 1 in that the named first and second component are swapped, however, the result including selective removal leaving the first component (as opposed to the second component in Claim 1) remains essentially identical.  Thus, the rejection of Claim 1, as detailed above teaches the method of Claim 10, wherein the first and second components are swapped.  In addition, the first component as defined in Claim 10 (here, Mo) has a melting point at least half of the melting point of the second component (Al) on the basis of absolute temperature.
Moreover, it would have been obvious to one of ordinary skill in the art to select any first, second and third components, from the elements and alloys taught by Gray and Dickinson, in order to obtain a porous body with a final desired composition from the disclosed ranges, with a predictable result of success.  See also MPEP 2144.05.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 4518457) in view of Dickinson et al. (US 3408230), as applied to Claim 1 above, further in view of Tsai et al., “Interfacial reaction and the dominant diffusing species in Mg-Ni system,” J. Alloys and Compounds, 471 (2009) pp. 90-92 (previously cited).
With respect to Claim 7, Gray in view of Dickinson teach bringing rolled sheets of the solid metal body (comprising first component) and solid metal material (comprising second and third components) into close contact. (Dickinson, col. 3, ln. 60-69; rejection of Claim 1 above).  The references are silent as to a step of mirror-finishing the surfaces.

It would have been obvious to one of ordinary skill in the art to modify the method of Gray in view of Dickinson, to perform a step of polishing the first solid metal body sheet and second metal material sheet, prior to placing them in close contact, as taught by Tsai, in order to promote more uniform and close contact and therefore more uniform diffusion of the respective components.  Finally, such polishing is deemed to constitute “mirror-finished” as recited in the instant claim.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 4518457) in view of Dickinson et al. (US 3408230), as applied to Claim 1 above, further in view of Hiroshi et al. (JP53-014114A)(previously cited).
With respect to Claims 8 and 9, Gray teaches a first component comprising Al, and second and third components comprising Mo and Ni. (see rejection of Claim 1 above).  Thus, Gray teaches a second component (Mo) meeting claim 8 and a third component meeting that required by Claims 8 and 9 (Ni, where solid metal material comprises a Ni-containing alloy); however, the reference is silent as to a first component as required by Claims 8 and 9.
Hiroshi teaches a method of making a porous member comprising promoting diffusion of a metal, such as Al or Mg, into a solid metal material which may comprise a Ni-alloy, then selectively removing said metal in order to obtain a porous member comprising the solid metal material.  (p. 3-4).  Thus, Hiroshi teaches a method of making a porous member substantially similar to that of Gray and Dickinson, and teaches that the first component, which is diffused and later selectively removed, may comprise Al or Mg.
.

Response to Arguments
Applicant’s arguments, filed 2/3/2021, with respect to the rejection(s) of claim(s) 1-9 under 35 U.S.C. 103 over Hiroshi in view of Dickinson have been fully considered and are persuasive in view of Applicant’s amendments to the claims.  Specifically, Claim 1 is amended to require selectively removing first and third components, whereas Hiroshi teaches removing only a first component.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gray in view of Dickinson.
Applicant’s arguments with respect to the rejection of claim(s) 10 under 35 U.S.C. 103 over Hiroshi in view of Dickinson have been fully considered but are not found persuasive.
Applicant’s arguments with respect to prior art Dickinson and Hiroshi appear to rely on the amendment to Claim 1 requiring selective removal of both the first and third component from a portion of the solid metal material.  Claim 10 has not been amended and only requires “selectively removing a portion other than a portion mainly composed of the first component” (note, the naming of the first and second component in Claim 10 are switched with respect to Claim 1) and therefore, Applicant’s arguments are not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOHN A HEVEY/Primary Examiner, Art Unit 1735